Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00035-CV

                                        Dominique SMITH,
                                            Appellant

                                                 v.

           METAMORPHOSIS CONSULTING, INC. d/b/a Freedom Practice Coaching,
                                 Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI14530
                            Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 19, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by May 8, 2019. Because neither the brief nor a

motion for extension of time were filed by the due date, this court ordered appellant to show cause

in writing by May 31, 2019, why this appeal should not be dismissed for want of prosecution.

TEX. R. APP. P. 38.8(a). Appellant did not respond to our order. Accordingly, this appeal is

dismissed for want of prosecution. See id.

                                                  PER CURIAM